DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of elects Species 1, encompassing claims 1-3, 5-7, and 9-11 and FIG. 1, and claims 4, 8, and 12 are withdrawn in the reply filed on   08/26/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 21 recites “a plurality of the first high power supply voltage lines” is unclear and indefinite if the recitation is referring to that “a plurality of the first high power supply voltage lines” recited in line 13 or to another “a plurality of the first high power supply voltage lines”.
Claim 1 lines 23 recites “a plurality of the second high power supply voltage lines” is unclear and indefinite if the recitation is referring to that “a plurality of the second high power supply voltage lines” recited in line 15 or to another “a plurality of the second high power supply voltage lines”.

Claim 5 recites “the flattening film” lacks antecedent basis. As such it is unclear and indefinite as to what is exactly “the flattening film”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HER et al. 20160284272.
Regarding claim 1, figs. 1-4 of HER discloses a display device comprising: 
a first display region DA1 and a second display region DA2 each including a plurality of optical elements OLED (fig. 3), each of the plurality of optical elements including: 
a first electrode provided for each pixel; 
a second electrode provided in common to a plurality of pixels; and 
a function layer sandwiched between the first electrode and the second electrode; 
a curved portion (FX) provided between the first display region and the second display region; 
a frame region (left and right regions of NDA) surrounding the first display region, the second display region, and the curved portion; 
a terminal portion (bottom portion of 600 forms a terminal for D1 to DN – see fig. 5) provided with a terminal of a wiring line (any of D1 to Dn); 
a bending portion (portion of FX between 600 and display region of DA1/DA2) provided between the frame region (left and right regions of NDA) and the terminal portion (bottom portion of 600 forms a terminal for D1 to DN – see fig. 5); 
a plurality of pixel circuits (fig. 7) corresponding to the plurality of optical elements; 
a plurality of first high power supply voltage lines (E1_1 to E1_m) configured to input a high power supply voltage to the plurality of pixel circuits in the first display region; 
a plurality of second high power supply voltage lines (E2_1 to E2_m) configured to input a high power supply voltage to the plurality of pixel circuits in the second display region; 
a first high power supply voltage trunk wiring line 410 provided between the first display region and the second display region; and 
a second high power supply voltage trunk wiring line 420 provided between the first display region and the second display region, 
wherein a plurality of the first high power supply voltage lines (E1_1 to E1_m) branch from the first high power supply voltage trunk 410 wiring line and extend to the first display region, 
a plurality of the second high power supply voltage lines (E2_1 to E2_m) branch from the second high power supply voltage trunk wiring line and extend to the second display region, and 
the first high power supply voltage trunk wiring line and the second high power supply voltage trunk wiring line are electrically connected to each other via a first curved portion conductive layer formed in the curved portion (any of E1_1 to E2_1 to E1_m to E2_m in the FX region is considered as a a first curved portion conductive layer formed in the curved portion).

 Regarding claim 3, HER discloses wherein the second electrode is provided to be common to the first display region and the second display region, and is provided straddling the curved portion (this is necessary the case as it is a common electrode).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over HER in view of PARK et al. 20190041915.
Regarding claim 2, Her discloses claim 1, but does not disclose wherein an opening is formed in at least one inorganic film forming a thin film transistor (TFT) layer in the curved portion, a filling film is formed to fill the opening, and the first curved portion conductive layer is formed on the filling film.
    PNG
    media_image1.png
    468
    633
    media_image1.png
    Greyscale

	However, fig. 3 of Park discloses a first area and a second area with a curved portion BA and wherein a first opening OP is formed in at least one inorganic film 130 forming a thin film transistor (TFT) layer in the curved portion, a first filling film 141/160 is formed to fill the first opening, and a curved portion wiring line (portion of 230 above 160) is formed on the first filling film.
In view of such teaching, it would have been obvious to form a device of HER further comprising wherein an opening is formed in at least one inorganic film forming a thin film transistor (TFT) layer in the curved portion, a filling film is formed to fill the opening, and the first curved portion conductive layer is formed on the filling film such as taught by PARK in order to prevent breakage.

Regarding claim 9, HER discloses claim 1, but does not disclose further comprising: a sealing film configured to seal the plurality of optical elements, wherein the sealing film includes a plurality of inorganic layers disposed to overlap each other and at least one organic layer interposed between the plurality of inorganic layers.
However, fig. 3 of PARK discloses of forming a sealing film configured to seal a plurality of optical elements 300, wherein the sealing film includes a plurality of inorganic layers 410/430 disposed to overlap each other and at least one organic layer 420 interposed between the plurality of inorganic layers to protect the display area DA from external air or moisture.
In view of such teaching, it would have been obvious to form a device of HER further comprising: a sealing film configured to seal the plurality of optical elements, wherein the sealing film includes a plurality of inorganic layers disposed to overlap each other and at least one organic layer interposed between the plurality of inorganic layers such as taught by PARK to protect the display area DA from external air or moisture.

Regarding claim 10, fig. 3 of PARK discloses wherein a frame-shaped bank 150 overlapping an edge of the at least one organic layer  420 is provided straddling the curved portion (BA) to surround the first region and the second region.
In view of such teaching, it would have been obvious to form a device of HER and PARK further comprising wherein a frame-shaped bank overlapping an edge of the organic layer is provided straddling the curved portion to surround the first display region and the second display region such as taught by PARK in order to form a pixel defining layer with Pixel defining bank to form light emitting element in the bank.

Regarding claim 11, fig. 3 and par [0070] of PARK discloses further comprising: an adhesive layer 500 provided on the sealing film 400; and a cover layer provided on the adhesive layer and including a function film layer (touch electrode layers – par [0070]). 
As such it would have been obvious to form a display comprising: an adhesive layer provided on the sealing film; and a cover layer provided on the adhesive layer and including a function film layer in order to protect the display device.
In addition, it would have been obvious to form a device of HER and PARK wherein the adhesive layer and the cover layer are provided with a notch portion in the curved portion as there is no need to provide polarization plate and touch electrode layer in the curved portion.


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome 112 2nd and including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829